DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Chang on 6/6/2022.
The application has been amended as follows: 
Claim 21:
An aerosol-generating device, comprising: 
a device body 
the capsule of claim 1 received in the device body;
a plurality of electrodes within the device body and configured to electrically contact the first heater and the second heater of the capsule; and 
a power source configured to supply an electric current to the first heater and the second heater of the capsule via the plurality of electrodes.

Claim 22:
A method of generating an aerosol, comprising: 
electrically contacting a plurality of electrodes with the capsule of claim 1; and 
supplying an electric current to the first heater and the second heater of the capsule via the plurality of electrodes.
Allowable Subject Matter
Claims 1-5 and 7-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest modifying the capsule of Batista as applied to claim 1 in the prior rejection such that the first frame includes at least one first connector protruding from the first interior face. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747